Citation Nr: 0710407	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection of bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1989 until March 
2001.  

This appeal arises from a rating decision of the Chicago, 
Illinois Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection of 
bilateral hearing loss.  

Unfortunately, during the course of the appeal, the veteran's 
entire claims folder was misplaced or mislaid. As a result, a 
partially reconstructed claims folder had been accomplished 
and referred to the Board for review. 

The contents of the rebuilt file includes a copy of the 
appealed February 2002 RO decision, the August 2001 VA 
medical examination, limited service medical records, the 
February 2003 Statement of the Case (SOC), the veteran's 
April 2003 substantive appeal and a May 2004 memo from the 
veteran's representative requesting an additional examination 
and a rescheduling of the veteran's requested videoconference 
hearing.  

The Board has been advised that the veteran was provided a 
duty to assist letter on July 17, 2001, however, a copy of 
that letter is not available from the RO.  The rebuilt file 
also does not contain any correspondence to the veteran 
informing him that his file has been misplaced.  It does not 
contain any correspondence to the veteran asking for copies 
of any information, including medical records, that he might 
possess that would substantiate his claim.  Moreover, it does 
not contain any requests to the service department or the 
National Personnel Records Center for copies of any medical 
records that might be in their possession.

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) elaborated on VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated the VA must make more than a single attempt to 
locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them. 
Hayre at 1331-32; see also McCormick v. Gober, 14 Vet. App. 
39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
In this instance, although the rebuilt file does include some 
of the veteran's service medical records, the RO has not 
informed the veteran of the missing records and it appears to 
have done nothing to replace or recoup any of the records 
submitted by the veteran.  The Board thus finds that the RO 
has not undertaken all possible development to obtain the 
veteran's service medical records or other medical records, 
and there is a reasonable possibility that the records exist 
and can be secured.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2006).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c) (2006).

In cases where the veteran's records are unavailable (or as 
in this case, missing due to action or inaction on the part 
of the VA) through no fault of the claimant there is a 
"heightened duty" to assist the veteran in the development of 
the case.  38 U.S.C.A. § 5107(a) (West 2002).  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has further held that the "duty to 
assist" the appellant includes advising him that, even though 
service records were not available, alternate proof to 
support the claim will be considered.  Lanyo v. Brown, 6 Vet. 
App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual provides 
that alternate sources of evidence may be utilized in a claim 
where there are missing records.  Such sources include 
statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical examinations, 
medical evidence from hospitals and clinics, evidence from 
private physicians who may have treated, especially soon 
after separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It is unclear whether the 
RO has advised the veteran regarding the alternative evidence 
that may be submitted.

The RO should take this opportunity on remand to also ensure 
that the specific notice requirements, as recently clarified 
by the United States Court of Appeals for Veterans Claims 
(Court), have been satisfied.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  In this case, the original August 2001 VA 
compensation and pension examination failed to show a current 
disability for VA rating purposes.  However, in May 2002, the 
veteran asserted in writing that his condition had worsened 
and in May 2004, the veteran's representative also made a 
written request for a more recent review of the veteran's 
condition.  As the existence of a current disability is a 
critical factor in the success of the veteran's claim and as 
VA has an heightened duty to assist this veteran in 
developing this claim, the Board finds that a new VA 
examination should be undertaken.  

Finally, in his April 2003 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the 
Chicago RO.  He reiterated this request and specified his 
request for a videoconference hearing in e-mail 
correspondence with the RO.  This hearing was scheduled for 
May 2004.  Prior to the hearing the veteran's representative 
requested that the hearing be rescheduled for a later date.  
Such rescheduled hearing has not yet been held.  To accord 
the veteran due process, he should be scheduled for an 
appropriate Board hearing.  See 38 C.F.R. § 20.700 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must take all procedurally 
appropriate actions to locate and/or 
rebuild the original claims file in 
accordance with M21-1MR, Part III, Chapter 
4.  All pertinent documentation and 
inquiries must be associated with the 
claims file.  All attempts to secure the 
veteran's service medical records and 
original claims file must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
service medical records and original 
claims file, the RO is unable to secure 
same, the RO must notify the veteran and 
his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
For any unavailable U.S. Government 
records, the RO must indicate in writing 
that further attempts to locate or obtain 
such records would be futile.  The veteran 
and his representative must then be given 
an opportunity to respond.

2.  The RO must notify the veteran and his 
representative of the missing original 
claims file, and specifically request 
their assistance in obtaining any relevant 
medical records or other documents 
pertaining to the claim that the veteran 
and/or his representative may have in 
their possession or are aware of.  The 
veteran should also be advised that he may 
submit or identify any evidence which 
might be relevant to assist him in 
establishing his claim, to include copies 
of service medical records, postservice 
medical opinions or records, lay 
statements, original rating decision(s), 
notice letter(s) to the veteran of those 
decision(s), or any other evidence that 
shows a relationship between his currently 
diagnosed hearing loss and his military 
service, to include evidence of an in-
service diagnosis of hearing loss, or that 
hearing loss  was diagnosed within one 
year subsequent to his service discharge.  
The veteran must be requested to sign and 
submit appropriate consent forms to 
release any private medical records to VA.  
Any records identified and not already of 
record must be obtained and associated 
with the existing claims file.

3.  In addition to providing the veteran 
with notice concerning the missing claims 
file as described above, The RO must 
review the claims folder and ensure that 
all VCAA notice and duty to assist 
obligations have been satisfied with 
regard to the veteran's claim for 
entitlement to service connection for 
hearing loss.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005).  In this regard, the 
veteran should be provided a notice letter 
and specifically told of the information 
or evidence not of record that is 
necessary to substantiate his claim, the 
information and evidence he is expected to 
submit, and the information or evidence 
that VA will obtain, if any.  38 U.S.C.A. 
§ 5103(a).  The veteran should also be 
asked to submit all pertinent information 
or evidence in his possession. 38 C.F.R. § 
3.159.

VA should ensure compliance with the 
notification requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For a service connection 
claim, these elements include: 1) veteran 
status; 2) existence of a disability; (3) 
a connection between the veteran's service 
and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.

4.  The veteran must be afforded a VA 
examination to determine the severity and 
etiology of any current hearing loss.  The 
examiner is asked to review the rebuilt 
claims file and express a medical opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any current hearing loss disability is 
related to service.

5.  The veteran should be scheduled for a 
videoconference hearing at the Chicago RO 
before a Veterans Law Judge, in accordance 
with applicable law.  A copy of the notice 
scheduling the hearing should be placed in 
the claims folder.

6.  After the above has been completed, 
and after any other development deemed 
appropriate, the RO must readjudicate the 
issue on appeal, taking into consideration 
all evidence added to the file since the 
most recent VA adjudication.  If the issue 
on appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




